DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly, the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “CONTROLLING AN IMAGE FORMING DEVICE VIA A WEB APPLICATION.”
  
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2003/0088793 A1 to Parry discloses allowing for the acquisition of customized imaging device menus from source imaging devices and configuration of versions of the customized imaging menus across one or more imaging devices or classes of imaging devices in a networked imaging device system (Parry, Abstract).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, in a case where a web site is accessed from the information processing apparatus, perform an acquisition request to an operating system of the information processing apparatus to acquire information on one or more connected devices if an access request to access one of the one or more connected devices connected to the information processing apparatus is executed based on a function included in data provided by the web site; provide a first screen for selection of a connected device, to which access by the web site is permitted, from a list based on information on the one or more connected devices acquired based on the acquisition request; and provide a second screen for setting of an identification name corresponding to the connected device selected in the first screen, in conjunction with the remaining limitations of claim 1.

In regard to claims 11-12, the claims recite essentially the same allowable subject matter as claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claims 2-4 and 6-10, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        04/21/2022